Exhibit 3.1 AMENDED AND RESTATED BYLAWS OF TWITTER, INC. (as amended on April 4, 2017) TABLE OF CONTENTS Page ARTICLE I - CORPORATE OFFICES 1 REGISTERED OFFICE 1 OTHER OFFICES 1 ARTICLE II - MEETINGS OF STOCKHOLDERS 1 PLACE OF MEETINGS 1 ANNUAL MEETING 1 SPECIAL MEETING 1 ADVANCE NOTICE PROCEDURES 2 NOTICE OF STOCKHOLDERS’ MEETINGS 6 QUORUM 6 ADJOURNED MEETING; NOTICE 6 CONDUCT OF BUSINESS 7 VOTING 7 STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING 7 RECORD DATES 8 PROXIES 8 LIST OF STOCKHOLDERS ENTITLED TO VOTE 8 INSPECTORS OF ELECTION 9 ARTICLE III - DIRECTORS 10 POWERS 10 NUMBER OF DIRECTORS 10 ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS 10 RESIGNATION AND VACANCIES 10 PLACE OF MEETINGS; MEETINGS BY TELEPHONE 11 REGULAR MEETINGS 11 SPECIAL MEETINGS; NOTICE 11 QUORUM; VOTING 12 BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING 12 FEES AND COMPENSATION OF DIRECTORS 12 REMOVAL OF DIRECTORS 12 ARTICLE IV - COMMITTEES 13 COMMITTEES OF DIRECTORS 13 COMMITTEE MINUTES 13 MEETINGS AND ACTION OF COMMITTEES 13 SUBCOMMITTEES 14 ARTICLE V - OFFICERS 14 OFFICERS 14 APPOINTMENT OF OFFICERS 14 SUBORDINATE OFFICERS 14 REMOVAL AND RESIGNATION OF OFFICERS 14 -i- TABLE OF CONTENTS (continued) Page VACANCIES IN OFFICES 15 REPRESENTATION OF SHARES OF OTHER CORPORATIONS 15 AUTHORITY AND DUTIES OF OFFICERS 15 ARTICLE VI - STOCK 15 STOCK CERTIFICATES; PARTLY PAID SHARES 15 SPECIAL DESIGNATION ON CERTIFICATES 16 LOST CERTIFICATES 16 DIVIDENDS 16 TRANSFER OF STOCK 17 STOCK TRANSFER AGREEMENTS 17 REGISTERED STOCKHOLDERS 17 ARTICLE VII - MANNER OF GIVING NOTICE AND WAIVER 17 NOTICE OF STOCKHOLDERS’ MEETINGS 17 NOTICE BY ELECTRONIC TRANSMISSION 18 NOTICE TO STOCKHOLDERS SHARING AN ADDRESS 18 NOTICE TO PERSON WITH WHOM COMMUNICATION IS UNLAWFUL 19 WAIVER OF NOTICE 19 ARTICLE VIII - FORUM FOR CERTAIN ACTIONS 19 ARTICLE IX - INDEMNIFICATION 20 Indemnification of Directors and Officers in Third Party Proceedings 20 Indemnification of Directors and Officers in Actions by or in the Right of the CORPORATION 20 Successful Defense 20 Indemnification of Others 21 Advance Payment of Expenses 21 Limitation on Indemnification 21 Determination; Claim 22 Non-Exclusivity of Rights 22 Insurance 22 Survival 23 Effect of Repeal or Modification 23 Certain Definitions 23 ARTICLE X - GENERAL MATTERS 23 EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS 23 FISCAL YEAR 24 SEAL 24 CONSTRUCTION; DEFINITIONS 24 ARTICLE XI - AMENDMENTS 24 -ii- BYLAWS OF TWITTER, INC. ARTICLE I - CORPORATE OFFICES 1.1REGISTERED OFFICE The registered office of Twitter, Inc. shall be fixed in the corporation’s certificate of incorporation, as the same may be amended from time to time. 1.2OTHER OFFICES The corporation’s board of directors may at any time establish other offices at any place or places where the corporation is qualified to do business.
